DETAILED ACTION
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 8, 10 – 13, and 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of US Patent No. 9,934,173 (hereinafter Sakalley).  Examiner’s Note: All references to AAPA are in reference to the originally filed specification and figures of the instant application filed 05 December 2019.
As per claims 1 and 10, AAPA teaches a method for managing communication between a NVMe-oF host unit (non-volatile memory express - over fabric host unit) (AAPA; Figure 1d “Host”) and a plurality of NVMe-SSD storage devices (non-volatile memory express - solid state drive storage devices) (AAPA; Figure 1d “Storage device”) via a bridge unit (AAPA; Figure 1d “Conventional (NVMeoF – NVMe) Bridge unit”), the method comprising: receiving, by the bridge unit, a NVMe-oF data transfer command comprising an SGL address (scattered gathered list address), from the NVMe-oF host unit to perform at least one action (AAPA; Figure 1d Step 1, Paragraph [0010] Lines 3 – 6); storing, by the bridge unit, the NVMe-oF data transfer command as an SQE (submission queue entry) in a SQ buffer (submission queue 
AAPA does not teach generating, by the bridge unit, a virtual data memory address of a virtual data memory, corresponding to the SGL address, based on the at least one action to be performed, wherein the virtual data memory corresponds to a physical memory in the bridge unit; and accessing the virtual data memory corresponding to the physical memory by initiating a READ TLP or WRITE TLP; and translating, by the bridge unit, the at least one of the PCIe memory READ TLP transaction and the PCIe memory WRITE TLP transaction, received from the NVMe-SSD Storage device, to one of a RDMA READ packet (remote direct memory access READ packet) and a RDMA WRITE packet, based on the context information stored in the context memory.
However, Sakalley teaches a NVMe storage system in with a bridge unit (Sakalley; Figure 3 Item 105) performs generating, by the bridge unit, a virtual data memory address of a virtual data memory, corresponding to the SGL address, based on the at least one action to be performed, wherein the virtual data memory corresponds to a physical memory in the bridge unit (Sakalley; Col 8 Lines 43 – 58); accessing the virtual data memory corresponding to the physical memory by initiating a READ TLP or WRITE TLP (Sakalley; Col 9 Lines 3 – 26); and translating, by the bridge unit, the at least one of the PCIe 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of AAPA to include the virtual data memory addresses and TLPs because doing so allows for improved throughput and latency (Sakalley; Col 10 Lines 9 – 11).

As per claims 2 and 13, AAPA in combination with Sakalley also teaches receiving, by the bridge unit from the NVMe-SSD storage device via a PCIe bus, a CQE (completion queue entry) corresponding to the PCIe memory WRITE TLP transaction for a VCQ address (virtual completion queue address), based on completion of at least one of writing the data and reading the data corresponding to the NVMe-oF data transfer command by the NVMe-SSD storage device by accessing the virtual data memory corresponding to the physical memory in the bridge unit (AAPA; Paragraph [0010] Lines 20 – 23); translating, by the bridge unit, the PCIe memory WRITE TLP transaction to a RDMA SEND packet via the NVMeoF-NVMe sub-module (AAPA; Paragraph [0010] Lines 29 – 30); transmitting, by the bridge unit via fabric to the NVMe-oF host unit, the RDMA SEND packet translated by the bridge unit via an RDMA sub-module (AAPA; Paragraph [0010] Lines 29 – 30); and updating, by the bridge unit, a completion queue head doorbell (CQHD) in the NVMe-SSD storage device, by the NVMeoF-NVMe sub-module, based on completion of the at least one action (AAPA; Paragraph [0010] Lines 30 – 32).

As per claim 5, AAPA in combination with Sakalley also teaches receiving, by the bridge unit over fabric, the NVMe-oF data transfer command comprising in-capsule data (AAPA; Paragraph [0006] Lines 

As per claim 6, AAPA in combination with Sakalley also teaches wherein receiving the NVMe-oF data transfer command comprising the SGL address from the NVMe-oF host unit comprises transmitting an RDMA_SEND command via an RDMA sub-module, to the NVMeoF-NVMe sub-module (Sakalley; Col 7 Line 63 – Col 8 Line 9).

As per claim 7, AAPA in combination with Sakalley also teaches wherein the context information stored in the context memory is used by the NVMeoF-NVMe sub-module to translate at least one of the PCIe memory WRITE TLP transaction and the PCIe memory READ TLP transaction received via PCIe from the NVMe-SSD storage device, to the one of a RDMA WRITE transaction and a RDMA READ transaction, for transmission to the NVMe-oF host unit over fabric (Sakalley; Col 9 Lines 27 – 50).



As per claim 11, AAPA in combination with Sakalley also teaches wherein in obtaining the SQE by the NVMe-SSD storage device, the system is configured to: execute, by the bridge unit, a doorbell register WRITE operation in the NVMe-SSD storage device (Sakalley; Paragraph [0010] Lines 15 -18); and obtain, by the NVMe-SSD storage device, the SQE stored in the SQ buffer, in response to the doorbell register WRITE operation, by initiating a PCIe memory READ TLP transaction via a PCIe bus (Sakalley; Paragraph [0010] Lines 18 – 20).

As per claim 12, AAPA in combination with Sakalley also teaches wherein the system is further configured to: obtain in-capsule data from an in-capsule write buffer address (AAPA; Paragraph [0006] Lines 17 – 19 and Paragraph [0010] Lines 11 – 15); execute, by the bridge unit via a PCIe bus, a doorbell register WRITE operation in the NVMe-SSD storage device (AAPA; Paragraph [0010] Lines 15 – 18); and obtain, by the NVMe-SSD storage device, the SQE stored in the SQ buffer, in response to the doorbell register WRITE operation (AAPA; Paragraph [0010] Lines 18 – 19).

As per claim 16, AAPA in combination with Sakalley also teaches wherein the virtual data memory corresponding to the physical memory in the bridge resides in an NVMeof-NVMe sub-module of the bridge unit (Sakalley; Figure 3 Item 105, Col 7 Lines 22 – 31).



As per claim 18, AAPA in combination with Sakalley also teaches wherein the context information stored in the context memory is retrieved by the NVMeoF-NVMe sub-module, if the NVMe-SSD storage device is accessing the virtual data memory corresponding to the physical memory in the bridge unit to perform at least one transaction (Sakalley; Col 9 Lines 27 – 50).

As per claim 19, AAPA in combination with Sakalley also teaches wherein the context information stored in the context memory comprises at least one of a Remote KEY, a KEY field for the SGL address associated with the NVMe-oF data transfer command, an address field for the SGL address associated with the NVMe-oF command, a NVMe-oF data transfer command identity (ID) number, a QN (queue number), and a RDMA Queue Pair number (AAPA; Paragraph [0010] Lines 8 – 11).

Allowable Subject Matter
Claims 3, 4, 9, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination receiving, by the bridge unit from the NVMe-oF host unit, a request via a NVMe-oF connect command corresponding to an AQ (administrative queue), to establish an association with a controller, wherein the AQ comprises an ASQ (admin submission queue) and an ACQ (admin completion queue); allocating, by the bridge unit, a physical buffer corresponding to the ASQ, in the SQ buffer, and providing a base address of the physical buffer corresponding to the ASQ in an ASQ base address register associated with the NVMe-SSD storage device; allocating, by the bridge unit, a physical buffer corresponding to the ACQ in an ACQ buffer, and providing a base address of the physical buffer corresponding to the ACQ in an ACQ base address register associated with the NVMe-SSD storage device; and updating, by the bridge unit, a size information of the ASQ and ACQ to an AQA register (admin queue attributes register) associated with the NVMe-SSD storage device, as required by dependent claim 3, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a bridge unit allocating buffers for data transfer, but does not teach the details of the command reception and buffer allocation required by dependent claim 3.

Claims 4 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination receiving, by the bridge unit from the NVMe-oF host unit, a request via an NVMe-oF connect command corresponding to an input/output queue (IOQ), to create an IOQ pair with a controller; allocating, by the bridge unit, a physical buffer corresponding to an IOSQ buffer (input/output submission queue buffer) in the SQ buffer, wherein a base address of the physical buffer corresponding to the IOSQ buffer is embedded in an SQ base address field of the SQE in an IOSQ command; allocating, by the bridge unit, a virtual buffer corresponding to an IOCQ buffer (input/output completion queue buffer), wherein a base address of the virtual buffer corresponding to the IOCQ buffer is embedded in a CQ base address field of the SQE in an IOCQ command; creating, by the bridge unit, via an AQ (administrative queue), a CREATE IOSQ command and a CREATE IOCQ command, based on the request via the NVMe-oF connect command; executing, by the bridge unit, a doorbell register WRITE operation in the NVMe-SSD storage device to create at least one of the IOSQ command and the IOCQ command; and updating, by the bridge unit, a completion queue entry (CQE) corresponding to the request via the NVMe-oF connect command, to the NVMe-oF host unit using an RDMA SEND operation via an RDMA sub-module, based on receiving a Completion Entry (CE) for the CREATE IOSQ command and the CREATE IOCQ command, from the NVMe-SSD storage device, as required by dependent claim 4, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches utilizing physical and virtual buffers in a bridge unit, but does not teach the details of the request reception, buffer allocation, queue creation, and processing required by dependent claim 4.
Claim 9 would also be allowable because of its dependence upon allowable dependent claim 4.

Claims 14 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the virtual data memory address of the virtual data memory corresponding to the physical memory in the bridge unit is embedded in an SGL address field of the SQE and comprises a base address and a command token corresponding to the NVMeoF-NVMe sub-module, as required by dependent claim 14, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches utilizing virtual data memory addresses in a bridge unit, but does not teach the details of the embedded virtual data memory address required by dependent claim 14.
Claim 15 would also be allowable because of its dependence upon allowable dependent claim 14.

including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the PCIe memory WRITE TLP transaction corresponds to a completion queue entry (CQE) received from the NVMe-SSD storage device and comprises decoding by the NVMeoF-NVMe sub-module, a QN (queue number) of the CQE from an address field of the PCIe memory WRITE TLP transaction, as required by dependent claim 20, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches PCIe memory WRITE TLP transactions corresponding to a CQE entry received from the NVMe-SSD storage device, but does not teach the decoding of the QN required by dependent claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181